Mr. Justice Yerger
delivered the opinion of the court.
The defendant was indicted in the circuit court of Madison county under the act of 6th 'March, 1850, “ to suppress trade and barter with slaves.”
The first section of the act declares, “ that any person who shall buy, sell, or receive of, to, or from any slave or slaves, any corn-fodder, hay, meal, spirituous liquors, or other produce or commodity whatsoever, without the consent in writing of the master, owner, overseer, or employer of such slave or slaves, shall be held guilty of a high misdemeanor,” &c.
By the second section it is enacted, that in indictments for the offences named in the first section, it shall not be necessary to charge the kind or quantity of the produce or commodity so bought, sold, or received; nor the name of the slave or of the owner of the slave ; and that, on the trial, it shall not be necessary to prove the name or ownership of the slave; but it shall sufficient to prove, that the .buying, gelling, or receiving was from, to, or of a negro or mulatto.
The third section declares that, on the trial, the accused shall only be permitted to prove the consent by the production of the original writing; and parol or other evidence of its authenticity.
The counsel of the plaintiff in error contends, that so much of the second section of the act as declares that the name of the slave or his owner, or the kind or quantity of the produce or commodity need not be stated in the indictment, violates the provision in the tenth section of the bill of rights, declaring that, “in all criminal prosecutions, the accused shall have a right to demand the nature and cause of the accusation against him.”
*594It cannot be doubted, that the legislature had the constitutional power to declare it criminal to commit any of the acts enumerated in the first section of the statute. Nor do we doubt that it might have constitutionally prohibited all trade and barter with slaves, whether with or without the consent of the owner. But the possession of these powers would not authorize the denial to the accused of any right guarantied to him by the constitution, in order to make full defence when charged with violating this law.
The constitutional provision, that every, man charged with a crime has a right “ to demand the nature and cause of the accusation against him,” was intended to secure to the accused such a specific designation of the offence laid to his charge, as would enable him to make every preparation for his trial necessary to his full and complete defence. We, therefore, think that under it the accused is entitled to demand “ such a certain description of the offence charged, and statement of the facts by which it is constituted, as will fully identify the accusation, lest the grand jury should find a bill for one offence, and the defendant be put upon his trial for another, without any authority; and also that the defendant may know what crime he is called upon to answer, in order that he may be prepared with his evidence, and that his conviction or acquittal may insure his subsequent protection, should he again be questioned on the same ground; and that he may be enabled to plead a previous conviction or acquittal of the same offence in bar of any subsequent proceedings against him.”
The indictment ought, in our opinion, to describe and identify the offence with such a degree of certainty that the accused and the court may know, that the offence for which he is put upon his trial, is the same offence with that for which he stands indicted, in order that he may plead in bar a previous conviction or acquittal. An indictment which does not contain this degree of certainty does not communicate to the accused “ the nature and cause of the accusation ” against him, in the manner contemplated and designed by the bill of rights. Nor has the legislature the power to dispense with such a degree of certainty in indictments.
*595Do the provisions of the second section of this act dispense with this requisite certainty in indictments framed under it ?
The mischief that act was designed to remedy, was trade and barter with slaves without the consent of those having the management and control of them. The mere act of trading with a slave is no offence against the law. To make it criminal, it must be done without the consent in writing of the master, owner, &c.
But according to the provisions of this statute, every act of dealing with a slave is presumed to be done without authority, and is primd facie a violation of the law. "Whenever the party accused is proved to have bought, sold, or received any article of produce, or any commodity ñ-om a negro or mulatto, the onus of exculpation is thrown upon him. He must, then, in order to discharge himself, prove either that the negro or mulatto was not a slave, or if a' slave, that the dealing was with the written consent of the master, &c. This consent, according to the statute, can only be proved by the production of the original writing.
The accused may also defend himself by showing, that although he did receive a commodity from a slave, yet, in fact, the slave only acted in that instance, as the agent of the master.
It is most obvious, then, that unless the particular act of trading or receiving is fixed and identified in some manner by the indictment, the accused would in many instances be deprived of all power of defending himself by rebutting the presumption of guilt,'which the statute makes against him from the sole act of trading with or receiving goods of a negro or mulatto.
It is clear also, that unless the indictment points in a definite manner to some particular act of trading or receiving, with sufficient certainty, to inform the accused for what he is to be tried, he may be totally unable to defend himself by plea of a former acquittal or conviction, because he would be unable to identify the two charges as relating t,o the same offence.
Entertaining these viéws, we have come to the conclusion, that indictments framed in the general manner indicated in the *596second section of the act, do not furnish to the accused “the nature and cause of the accusation against him,” in the manner contemplated by the constitution. They cannot, therefore, be sustained. We do not think it absolutely necessary to state in the'indictment, the name either of the slave or of his owner, &c. But it is necessary, where the name of the owner, employer, &c. is not given, that the article or commodity should be stated; and that on the trial, the State should be confined in its proof of the offence to the day named in the indictment. It is true, that as a general rule, it is not necessary to prove the offence to have been committed on the day named in the indictment. But this rule is subject to exceptions, one of which is, that the State shall be confined to that day, if it is necessary to identify the offence.
In Archbold’s Cr. PL, the rule on this subject is stated in the following language: “ When the precise date of any fact is necessary to ascertain and determine with precision the offence charged, or the matter alleged in excuse or justification, the slightest variance between the pleading and evidence in that particular will be fatal.” Arch. Cr. PL 90. Of course, where the name of the owner, employer, &c. of the slave is given, there would not be any necessity to name the commodity, or on the trial to confine the State to the day named in the indictment, as the offence would thereby be sufficiently identified to enable the party to make his defence.
In the present case, the specific article sold is named in the indictment, and the court did not, therefore, err in refusing to quash the indictment or arrest the judgment. But the evidence did not establish the guilt of the accused, and a new trial should have been granted. We, therefore, reverse the judgment, and remand the cause for a new trial.
Judgment reversed, a new trial awarded, and cause remanded.
Let the same order be entered in the next case.
In Valentine Allman v. The State, judgment of the court below is reversed; and this court, entering such order as should have been rendered in the court below, proceeds to arrest the *597judgment on the verdict of the jury. - The indictment in that case does not give the name of the master, &c., or specify the article or commodity sold to the slave.